Name: Commission Regulation (EC) NoÃ 2147/2005 of 23 December 2005 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/12 COMMISSION REGULATION (EC) No 2147/2005 of 23 December 2005 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 33, paragraph 3, third indent, thereof, Whereas: (1) Article 33 of Regulation (EC) No 1254/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund. (2) Commission Regulations (EEC) No 32/82 (2), (EEC) No 1964/82 (3), (EEC) No 2388/84 (4), (EEC) No 2973/79 (5) and (EC) No 2051/96 (6) lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products, and the conditions for granting of assistance concerning certain destinations. (3) The increasing shortage of beef and veal on the Community market has pushed prices significantly beyond the basic price as referred to in Article 26(1) of Regulation (EC) No 1254/1999, which represents the desired support level on the Community market. (4) There is increasing general public concern for the welfare of animals which are exported over particularly long distances and for which humane treatment cannot be completely ensured, in particular once they are delivered in third countries. As regards transport, although the conditions for transport of live animals are subject to massive substantive, procedural and control requirements that were reinforced in 2003 experience shows that the respect of animal welfare conditions is not always ensured. Moreover, animal welfare standards in the countries of destination are often lower than in the Community. (5) Exports of live animals for slaughter represent a lower value added for the Community and export refunds granted for the export of those animals imply higher costs for the monitoring and control of animal welfare conditions. Therefore, in order to ensure equilibrium and the natural development of prices and trade on the internal market, as well as the welfare of animals, exports of live animals for slaughter to third countries should no longer be encouraged by virtue of export refunds. (6) As to live animals for reproduction, in order to prevent any abuse, export refunds for pure-bred breeding animals should be limited to heifers and cows of no more than 30 months of age. (7) Commission Regulation (EC) No 2000/2005 of 7 December 2005 fixing the export refunds on beef and veal (7) should therefore be repealed. (8) In order to enable some Community beef and veal products to be disposed of on the international market, export refunds should be granted for certain destinations on some products under CN codes 0201, 0202 and 1602 50. (9) The uptake of export refunds for certain categories of beef and veal products proves to be insignificant. This is also the case with regard to the uptake for certain destinations very close to the Community territory. For such categories, export refunds should no longer be fixed. (10) The refunds provided for in this Regulation are set on the basis of the product codes as defined in the nomenclature adopted by Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds (8). (11) The refunds on all frozen cuts should be in line with those on fresh or chilled cuts other than those from adult male bovine animals. (12) Checks on products covered by CN code 1602 50 should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (9). (13) Refunds should be granted only on products that are allowed to move freely in the Community. Therefore, to be eligible for a refund, products should be required to bear the health mark laid down in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (10), Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (11) and Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (12). (14) Pursuant to the third subparagraph of Article 6(2) of Regulation (EEC) No 1964/82, the special refund is to be reduced if the quantity of boned meat to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning. (15) The negotiations within the framework of the Europe Agreements between the European Community and Romania and Bulgaria aim in particular to liberalise trade in products covered by the common organisation of the market concerned. For these two countries export refunds should therefore be abolished. That abolition should not, however, lead to a differentiated refund for exports to other countries. (16) The Management Committee for Beef and Veal has not given an opinion within the time limit set by its President, HAS ADOPTED THIS REGULATION: Article 1 1. The list of products on which export refunds as referred to in Article 33 of Regulation (EC) No 1254/1999 are granted, and the amount thereof and the destinations, shall be as set out in the Annex to this Regulation. 2. The products must meet the relevant health marking requirements of:  Chapter XI of Annex I to Directive 64/433/EEC,  Chapter VI of Annex B to Directive 77/99/EEC,  Chapter VI of Annex I to Directive 94/65/EC. Article 2 In the case referred to in the third subparagraph of Article 6(2) of Regulation (EEC) No 1964/82 the rate of the refund on products falling within product code 0201 30 00 9100 shall be reduced by 10 EUR/100 kg. Article 3 The fact that no export refund is set for Romania and Bulgaria shall not be deemed to constitute a differentiation of the refund. Article 4 Regulation (EC) No 2000/2005 is repealed. Article 5 This Regulation shall enter into force on 24 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 4, 8.1.1982, p. 11. Regulation as last amended by Regulation (EC) No 744/2000 (OJ L 89, 11.4.2000, p. 3). (3) OJ L 212, 21.7.1982, p. 48. Regulation as last amended by Regulation (EC) No 2772/2000 (OJ L 321, 19.12.2000, p. 35). (4) OJ L 221, 18.8.1984, p. 28. Regulation as last amended by Regulation (EEC) No 3661/92 (OJ L 370, 19.12.1992, p. 16). (5) OJ L 336, 29.12.1979, p. 44. Regulation as last amended by Regulation (EEC) No 3434/87 (OJ L 327, 18.11.1987, p. 7). (6) OJ L 274, 26.10.1996, p. 18. Regulation as amended by Regulation (EC) No 2333/96 (OJ L 317, 6.12.1996, p. 13). (7) OJ L 320, 8.12.2005, p. 46. (8) OJ L 366, 24.12.1987, p. 1. Regulation as last amended by Regulation (EC) No 558/2005 (OJ L 94, 13.4.2005, p. 22). (9) OJ L 62, 7.3.1980, p. 5. Regulation as last amended by Commission Regulation (EC) No 444/2003 (OJ L 67, 12.3.2003, p. 3). (10) OJ 121, 29.7.1964, p. 2012/64. Directive as last amended by the 2003 Act of Accession. (11) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36). (12) OJ L 368, 31.12.1994, p. 10. Directive as amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). ANNEX to the Commission Regulation of 23 December 2005 fixing export refunds on beef Product code Destination Unit of measurement Refunds (7) 0102 10 10 9140 B00 EUR/100 kg live weight 37,0 0102 10 30 9140 B00 EUR/100 kg live weight 37,0 0201 10 00 9110 (1) B02 EUR/100 kg net weight 52,4 B03 EUR/100 kg net weight 30,8 0201 10 00 9130 (1) B02 EUR/100 kg net weight 69,8 B03 EUR/100 kg net weight 41,1 0201 20 20 9110 (1) B02 EUR/100 kg net weight 69,8 B03 EUR/100 kg net weight 41,1 0201 20 30 9110 (1) B02 EUR/100 kg net weight 52,4 B03 EUR/100 kg net weight 30,8 0201 20 50 9110 (1) B02 EUR/100 kg net weight 87,3 B03 EUR/100 kg net weight 51,4 0201 20 50 9130 (1) B02 EUR/100 kg net weight 52,4 B03 EUR/100 kg net weight 30,8 0201 30 00 9050 US (3) EUR/100 kg net weight 16,9 CA (4) EUR/100 kg net weight 16,9 0201 30 00 9060 (6) B02 EUR/100 kg net weight 32,3 B03 EUR/100 kg net weight 10,8 0201 30 00 9100 (2) (6) B04 EUR/100 kg net weight 121,3 B03 EUR/100 kg net weight 71,3 EG EUR/100 kg net weight 147,9 0201 30 00 9120 (2) (6) B04 EUR/100 kg net weight 72,8 B03 EUR/100 kg net weight 42,8 EG EUR/100 kg net weight 88,8 0202 10 00 9100 B02 EUR/100 kg net weight 23,3 B03 EUR/100 kg net weight 7,8 0202 20 30 9000 B02 EUR/100 kg net weight 23,3 B03 EUR/100 kg net weight 7,8 0202 20 50 9900 B02 EUR/100 kg net weight 23,3 B03 EUR/100 kg net weight 7,8 0202 20 90 9100 B02 EUR/100 kg net weight 23,3 B03 EUR/100 kg net weight 7,8 0202 30 90 9100 US (3) EUR/100 kg net weight 16,9 CA (4) EUR/100 kg net weight 16,9 0202 30 90 9200 (6) B02 EUR/100 kg net weight 32,3 B03 EUR/100 kg net weight 10,8 1602 50 31 9125 (5) B00 EUR/100 kg net weight 61,3 1602 50 31 9325 (5) B00 EUR/100 kg net weight 54,5 1602 50 39 9125 (5) B00 EUR/100 kg net weight 61,3 1602 50 39 9325 (5) B00 EUR/100 kg net weight 54,5 NB: The product codes and the A series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The alphanumeric destination codes are set out in Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). The other destinations are defined as follows: B00 : all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Romania and Bulgaria. B02 : B04 and destination EG. B03 : Albania, Croatia, Bosnia and Herzegovina, Serbia, Kosovo, Montenegro, former Yugoslav Republic of Macedonia, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11)). B04 : Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong, Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho. (1) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Regulation (EEC) No 32/82. (2) The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 1964/82. (3) Carried out in accordance with amended Regulation (EEC) No 2973/79. (4) Carried out in accordance with amended Regulation (EC) No 2051/96. (5) The refund is granted subject to compliance with the conditions laid down in amended Regulation (EEC) No 2388/84. (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). The term average content refers to the sample quantity as defined in Article 2(1) of Regulation (EC) No 765/2002 (OJ L 117, 4.5.2002, p. 6). The sample is to be taken from that part of the consignment presenting the highest risk. (7) Article 33(10) of amended Regulation (EC) No 1254/1999 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. NB: The product codes and the A series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended. The alphanumeric destination codes are set out in Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). The other destinations are defined as follows: B00 : all destinations (third countries, other territories, victualling and destinations treated as exports from the Community) with the exception of Romania and Bulgaria. B02 : B04 and destination EG. B03 : Albania, Croatia, Bosnia and Herzegovina, Serbia, Kosovo, Montenegro, former Yugoslav Republic of Macedonia, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended (OJ L 102, 17.4.1999, p. 11)). B04 : Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong, Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho.